Order entered July 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00575-CV

     JOHN SCOTT PITTMAN, KAREN PITTMAN, AND J.T.P., A MINOR CHILD,
                             Appellants

                                             V.

LEWISVILLE INDEPENDENT SCHOOL DISTRICT AND HEBRON HIGH SCHOOL,
                           Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-01795-E

                                         ORDER
                          Before Justices Fillmore, Myers, and Evans

         Pursuant to the Court’s opinion of this date, we VACATE the Court’s May 6, 2015

order.


                                                    /s/   LANA MYERS
                                                          JUSTICE